DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 11/18/2020, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1, 2, 6, and 11-20 stand rejected. Claims 3-5, and 7-10 are previously cancelled. Claims 1, 2, 6, and 11-20 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 11/18/2020, with respect to the rejection(s) of claim(s) 1-2, 6, and 11-20 under 112(b) have been fully considered and are persuasive. The 112(b) rejection has been withdrawn.

Attempted EXAMINER’S AMENDMENT
The Examiner attempted to contact Applicant’s representative, Richard Sutkus, on 3/9/2020 and 3/18/2020 for an Examiner’s Amendment, that would have placed the case in condition for allowance, however the Attorney could not be reached.
The application would have been amended as follows: 
Change Claim 1 line 13: “…grossly deoiled aqueous phase still containing small droplets

Response to Amendment
Specification
Applicant’s original disclosure is objected to for failing to disclose the claimed “…grossly deoiled aqueous phase still containing small quantities of oil;”. Applicant’s disclosure Pg19L13-18 does, however, indicate that, there still containing small droplets of oil.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
Claim 1 line 13 recites, “…grossly deoiled aqueous phase still containing small quantities of oil;”. The Examiner notes that Applicant’s original disclosure Pg19L15-18 indicates that, “…i.e. still containing small droplets of oil.” 
Dependent claims are rejected for depending upon rejected independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779          

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779